DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/13/2021 has been entered.  Claims 1-13, 16, and 18-21 remain pending.
	The previous rejections of claims 3, 7-10, and 20 under 35 USC 112(b), claims 1, 4, 15-16, and 18-21 under 35 USC 102(a)(1) as being anticipated by Zheng (WO 2016/003748 A1), claims 1, 5, and 21 under 35 USC 102(a)(1) as being anticipated by Tran, “Carbon fibre reinforced poly(vinylidene fluoride): Impact of matrix modification on fibre/polymer adhesion”, Composites Science and Technology 2008, 68, 1766-1776, claim 11 under 35 USC 102(a)(1) as being anticipated by Tran “Carbon fibre reinforced poly(vinylidene fluoride): Impact of matrix modification on fibre/polymer adhesion”, Composites Science and Technology 2008, 68, 1766-1776, claims 1-3, 5-6, and 16 under 35 USC 103 as being unpatentable over GB 1,102,026, claims 7 and 9 under 35 USC 103 as being unpatentable over GB 1,102,026 A in view of Fuji (US 4,863,794, and claims 7-8 and 10 under 35 USC 103 as being unpatentable over Zheng 
Claim Interpretation
	According to the original specification, “By low molecular weight is meant a polymer with a degree of polymerization of less than or equal to 1,000” (page 14).

Claim Objections
Claim 4 is objected to because of the following informalities:   on line 1 there two “wherein”.  It is suggested to delete one of them.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  there are two claim 14’s listed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochstetter (US 2011/0166278 A1).
Regarding claims 1, 5, and 21, Hochstetter discloses continuous fibers coated with a polymer matrix comprising (a) at least one fluorinated polymer grafted with at least one carboxylic polar function and (b) optionally at least one nongrafted fluorinated polymer [0001].  The fibers include carbon fibers, glass fibers, or aramid fibers as well as mixtures of glass, 
Regarding claims 4 and 18-19, the compatible functional non-fluorinated polymer is optional.  Therefore, the claimed limitations are met.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran “Carbon fibre reinforced poly(vinylidene fluoride): Impact of matrix modification on fibre/polymer adhesion”, Composites Science and Technology 2008, 68, 1766-1776.
Regarding claim 11, Tran discloses carbon fibers were modified by industrial electrochemical oxidation and oxidation in nitric acid (Abstract).  Tran discloses a composition comprising PVDF modified by the addition of maleic anhydride grafted PVDF and carbon fibers (Abstract).  The maleic anhydride (hydrophilic monomer) grafted PVDF adheres to the carbon fibers (page 1767).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstetter (US 2011/0166278 A1) as applied to claim 1 above.
Regarding claims 15-16, Hochstetter discloses the sized reinforcing fiber as shown above in claim 1.  As discussed above in claim 1, Hochstetter discloses the fibers include glass fibers, or aramid fibers as well as mixtures of glass, carbon and aramid fibers [0016-0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose glass fiber or aramid fiber as the fiber since such fibers are functional equivalents as the continuous fibers.
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that the present invention does not include maleic anhydride grafted PVDF in regards to claim 11 is not persuasive.  Instant claim 11 is an independent claim and does not include this limitation.  

Allowable Subject Matter
Claims 2-3, 6, 8, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-10, 12-13, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Hochstetter (US 2011/0166278 A1) does not teach or suggest the sizing includes a functionalized block PVDF having a PVDF block and a low molecular weight functional polymer block.  Hochstetter does not teach or suggest the sizing comprises a block copolymer having a PVDF block and a functional non-fluoropolymer block.  Hochstetter does not teach or suggest a first sizing polymer containing at least one functional group with at least one further sizing as recited in claim 7.  Hoschstetter does not teach or suggest a first polymer containing at least one functional group, with a functionalized PVDF containing at least one functional group, wherein the at least one functionalized group on the functionalized PVDF forms a bond with the at least one functional group of the first polymer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767